        Case 4:19-cv-00037-DC-DF Document 30-1 Filed 05/03/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 PECOS DIVISION

MARY CATHERINE “KATIE” SANCHEZ,                    §
                                                   §
Plaintiff,                                         §
                                                   §
v.                                                 §      No. 4:19-CV-00037-DC-DF
                                                   §
PRESIDIO COUNTY, TEXAS and                         §
FRANCES GARCIA in her individual capacity,         §
                                                   §
Defendants.                                        §


                   PLAINTIFF'S PROPOSED VOIR DIRE QUESTIONS

TO THE HONORABLE DAVID COUNTS, U.S. DISTRICT COURT JUDGE:

              COMES NOW, Plaintiff, Mary Catherine “Katie” Sanchez, and files this, her
Proposed Voir Dire Questions to the jury:

1. Does anyone on the panel know the Plaintiff, Mary Catherine “Katie” Sanchez?

2. Does anyone on the panel know Ms. Sanchez’s attorney, John Wenke?

3. One Defendant in this case is Presidio County, Texas. Has anyone ever worked for, or has a
   family member or friend who has worked for Presidio County? If yes, please explain.

4. Does anyone on the panel know the attorneys for Presidio County and Frances Garcia, Jon
   Mark Hogg or Amanda Crouch of the law firm of Jackson Walker in San Angelo, Texas?

5. Does anyone on the panel know any attorneys for the law firm of Jackson Walker?

6. Jon Mark Hogg, the attorney for Presidio County, recently ran for U.S. Representative. Does
   anyone have any opinion about Mr. Hogg’s run for office that would affect their
   deliberations in this case?

7. The other Defendant in this case is Presidio County’s Treasurer, Frances Garcia. Does
   anyone know Ms. Garcia?

8. Has anyone on the panel, or a close family member, ever run for office?
       Case 4:19-cv-00037-DC-DF Document 30-1 Filed 05/03/21 Page 2 of 3




9. Does anyone in their current or past jobs have the authority to terminate workers? If so, who,
   and what is your job title and the name of your employer?

10. Have you or your family members ever work in a human resources department? If so, who,
    and what is the job title and name of the employer?

11. Have you or your family members ever own a business? If so, who and what is the name of
    the business?

12. Have you or your family members ever been sued (this does not include divorce or other
    family law matters)? If so, please state who and the type of claim?

13. Ms. Sanchez is alleging that Presidio County and Frances Garcia retaliated against her for
    exercising her First Amendment Right of running for political office. If she is successful, you
    will be asked to consider awarding damages. One type of damage that you will consider is
    “compensatory damages”. “Compensatory damages” include emotional pain, suffering,
    inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary damages. Is
    there anyone who would have a problem awarding reasonable “compensatory damages”, if such
    damages were proven by the Plaintiff?

14. In some circumstances, a jury may be asked to consider awarding “punitive damages” to punish
    an employer if you find the employer acted with malice or reckless indifference in taking an
    adverse employment action against an employee. If Mark Clark proves that the Presidio
    County Treasurer, Frances Garcia, acted with malice or reckless indifference in retaliating
    against Katie Garcia for exercising her First Amendment right to run for office, is there anyone
    who would have a problem awarding reasonable “punitive damages”?

15. Is there anyone who has previously served as a jury foreperson? If yes, was it a criminal or
    civil case? Was a verdict rendered?
                                                    Respectfully submitted,


                                                     /s/ John A. Wenke
                                                     JOHN A. WENKE
                                                     Attorney for Plaintiff
                                                     State Bar No. 00788643
                                                     501 E. California Ave.
                                                     El Paso, Texas 79902
                                                     Telephone: (915) 351-8877
                                                     Facsimile: (915) 351-9955
                                                     lawoffice@johnwenke.com
                                                     ATTORNEY FOR PLAINTIFF

                                CERTIFICATE OF SERVICE
       Case 4:19-cv-00037-DC-DF Document 30-1 Filed 05/03/21 Page 3 of 3




       I certify that I electronically filed the foregoing with the clerk using the CM/ECF system,
which will send notification of such filing to Jon Mark Hogg, Jackson Walker, 136 W. Twohig
Ave., Suite B. San Angelo, Texas 76903, Attorney for Defendants.

                                                     /s/ John A. Wenke
                                                     JOHN A. WENKE
